Citation Nr: 9923146	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  97-11 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than in January 
1987, for service connection for post traumatic stress 
disorder (PTSD), to include entitlement to an effective date 
earlier than in January 1987, for a 100 percent rating for 
PTSD.  


REPRESENTATION

Appellant represented by:	Paul C. Hilburn, Agent


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel

INTRODUCTION

The veteran had active military service from June 1969 to 
January 1971.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO), consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed, and after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case, or within 
the remaining one year period following notification of the 
decision being appealed.  The present case arises from a 
March 1996 rating action in which the veteran was awarded an 
increased 100 percent evaluation for PTSD, effective from 
January 27, 1987.  In a letter dated on March 26, 1996, the 
veteran was notified of this decision and of his appellate 
rights.  In July 1996, a notice of disagreement with the 
assignment of the effective date for the 100 percent rating 
was received at the RO from the veteran's agent.  A statement 
of the case regarding this matter was issued in October 1996, 
and the appeal was perfected upon the receipt by the RO of a 
VA Form 9 (Appeal to Board of Veterans' Appeals) on March 21, 
1997.  In April 1999, the veteran appeared before the 
undersigned at a hearing conducted at the RO.  Thereafter, 
the claims file was transferred to the Board in Washington, 
DC.  


REMAND

In this case, the veteran was originally awarded service 
connection for PTSD in an August 1988 rating action.  At that 
time, he was assigned a 30 percent disability evaluation, 
effective from January 1987.  The veteran appealed the 
disability rating he had been assigned and he was eventually 
awarded a 100 percent evaluation for PTSD in a March 1996 
rating action.  That evaluation was also made effective from 
January 1987.  Currently, the veteran seeks to establish an 
effective date for his 100 percent rating for PTSD prior to 
January 1987.  In order to accomplish that, he must also 
establish entitlement to service connection for PTSD prior to 
that date, since entitlement to the underlying benefit needs 
to be established before compensation for that benefit may be 
paid.  

It is the veteran's contention that service connection for 
PTSD should be established from the date he first sought 
medical assistance from the VA for this disability.  In that 
regard, he presented to the undersigned at the hearing 
conducted in April 1999, copies of VA medical records dated 
in June 1981.  These reflect complaints the veteran 
attributed to his Vietnam experiences and that one of the 
diagnoses considered to account for the veteran's complaints 
was PTSD.  The veteran also submitted a video tape to the 
undersigned at the April 1999 hearing, which it was explained 
held footage of individuals describing the extent to which 
they thought the veteran was disabled due to PTSD.  With 
regard to consideration of this evidence, the veteran 
specifically stated at the hearing that he did not waive his 
procedural right to have the RO consider it prior to its 
review by the Board.  He also signed a statement to that 
effect. 

Under applicable regulations, an appellant will be granted a 
period of 90 days following the mailing of notice to him that 
an appeal has been certified to the Board for appellate 
review and that the appellate record has been transferred to 
the Board, during which he may submit additional evidence.  
Furthermore, any evidence which is submitted at a hearing on 
appeal which was requested during such period will be 
considered to have been received during that period, even 
though the hearing may be held following the expiration of 
the 90 days.  38 C.F.R. § 20.1304(a).  As to the disposition 
of any evidence that is submitted during this period, 
38 C.F.R. § 20.1304(c) requires that it be referred to the 
agency of original jurisdiction for review and preparation of 
a supplemental statement of the case, unless this procedural 
right is waived by the appellant. 

In this case, the veteran submitted evidence at a hearing, 
the request for which occurred prior to the expiration of 90 
days after he was notified that his appeal was certified to 
the Board.  Since he did not waive his procedural right to 
have this evidence reviewed by the agency of original 
jurisdiction, it must be referred to the RO for its initial 
consideration prior to the Board entering its final 
determination.  

Under the circumstances described above, this case is 
remanded to the RO for the following:  

In the context of a review of all the evidence of 
record, the RO should review the evidence submitted 
by the veteran at the April 1999 hearing conducted 
by the undersigned, (1981 VA records and a video 
tape), and enter its determination as to whether an 
earlier effective date is warranted for service 
connection for PTSD, and if so, whether an earlier 
effective date for a 100 percent rating for that 
disability should be assigned.  If any 
determination remains adverse to the veteran, he 
and his agent should be provided a supplemental 
statement of the case, and given an opportunity to 
respond before the case is returned to the Board 
for further review.  

By this Remand, the Board intimates no opinion as to the 
ultimate outcome of this case, and although the veteran need 
take no action unless otherwise notified, he may furnish 
additional evidence and argument while the case is in Remand 
status.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



